Citation Nr: 1810698	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating prior to July 3, 2008, and higher than 10 percent since, for residuals of a left ankle sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to December 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a February 2013 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.

In December 2014, the Board remanded the claim for further development and consideration.  Regrettably, still further development is required, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board must reconsider the Veteran's left ankle disability claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Veteran's service-connected chronic left ankle strain is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from January 2016, do not meet the specifications of Correia.  Specifically, the examination report does not provide ankle range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate to assess the severity of this disability and, in turn, determine the appropriate rating(s).  Additional examination is thus necessary under 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. § 4.2 (indicating it is incumbent on VA adjudicators in this circumstance to obtain all needed additional information to properly rate the disability at issue).

Since the claims file is being returned to the AOJ for this required further development, it should be updated to include all outstanding VA or other treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's left ankle disability dated since September 2016.  If no additional medical records exist or are available, this must be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to reassess the severity of his service-connected left ankle disability.  The claims folder and all pertinent medical records must be made available to the examiner for review.  All necessary diagnostic testing and evaluation should be performed.  The examiner must describe all impairment of the left ankle and make determinations regarding range of motion, including any additional functional impairment owing to pain, etc.

To this end, the examination must address active and passive motion, weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes it is not necessary, he or she must clearly explain why that is so.

It is imperative the examiner comment on the functional limitations caused by pain and any other associated symptoms, including the frequency and severity of flare-ups of these symptoms and the effect of pain on range of motion caused by flare-ups of the Veteran's left ankle disability.  These comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, premature or excess fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  Explanatory rationale is needed for all opinions provided.  

3.  After completing any other development deemed necessary, re-adjudicate the Veteran's claim for higher ratings for his left ankle disability in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

